UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1542



In Re: A. H. ROBINS COMPANY, INCORPORATED,

                                                              Debtor.
_________________________

MARGIE J. ADDISON SHORT,

                                               Claimant - Appellant,

          versus


DALKON SHIELD CLAIMANTS TRUST,

                                                     Trust - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert R. Merhige, Jr., Senior
District Judge; Blackwell N. Shelley, Bankruptcy Judge. (CA-85-
1307-R)


Submitted:   September 30, 1998           Decided:   October 14, 1998


Before WIDENER, HAMILTON, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Margie J. Addison Short, Appellant Pro Se. Orran Lee Brown, Sr.,
DALKON SHIELD CLAIMANTS TRUST, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant filed an untimely notice of appeal. We dismiss for

lack of jurisdiction. The time periods for filing notices of appeal

are governed by Fed. R. App. P. 4. These periods are “mandatory and

jurisdictional.” Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)). Parties to civil actions have thirty days within

which to file in the district court notices of appeal from judg-

ments or final orders. See Fed. R. App. P. 4(a)(1). The only excep-

tions to the appeal period are when the district court extends the

time to appeal under Fed. R. App. P. 4(a)(5), or reopens the appeal

period under Fed. R. App. P. 4(a)(6).

     The   district   court   entered   its   order   on   March   6,   1998;

Appellant’s notice of appeal was filed on April 10, 1998, which is

beyond the thirty-day appeal period. Appellant’s failure to note a

timely appeal or obtain an extension of the appeal period leaves

this court without jurisdiction to consider the merits of Appel-

lant’s appeal. We therefore grant Appellee’s motion to dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                   DISMISSED


                                    2